Title: To Benjamin Franklin from “John Webb,” 17[–24] December 1777
From: “John Webb”
To: Franklin, Benjamin


Reverend Sir
London Decembr. the 17th. 1777
I never expected such ingratitude for my past time and services as I have met with, which I am pretty sure you are unacquainted with. I should not have remained in Dunkirk after you had been so kind as to send me remittance had not Mr. Coffin told me that he had some orders from Mr. Carmichael to make me stay there untill there should be something determined, which I found to my disadvantage, (to wit) to leave Dunkirk without money to pay my passage here. It is true Mr. Hodge ordered me six Guineas, but that money was little Enough to pay my board there. I expected to meet with a friend here to supply me with money to go home, but I am Deprived of that as well as all other Expectations; I should have taken this liberty of writing from Dunkirk had I not been obliged to leave it upon Account of some of Capt. Cunningham’s Deserters, to whome I have given my Cloaths in order to satisfie them fearing worse Consequences; Now I can neither go Back or forward in the situation I am in, unless you Consider it. I have credit here for a short time, During which I expect to have the honour and pleasure of hearing from you. I am Dear Sir with the Greatest Esteem and respect Your most humble and obedient Servant
John Webb


PS I lodge No. 125 at Mr. Russett’s in the Minories.

 
Addressed: A Monsieur / Monsr. le Docteur Franlin A Pasty / à l’Hotel / De Valentinois / A Pasty
Endorsed: Webb Priest Dunkirk
